DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 This office correspondence is in response to the application filed on 2/02/2021. 
3.	Claims 1-10 are pending.

CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the
description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,

“means for”) or another linking word or phrase, such as “configured to” or “so that”; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

6.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

7.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

8.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
“adapter module is configured to interface” in claim 7 and “adapter module is configured to compile” in claim 8

10.	Applying three prong test.
 The limitations in claim 7 “adapter module is configured to interface” meets the 3-prong test because: (A) it uses a term (“module” ) used as a substitute for "means" that is a generic placeholder for performing the claimed function; (B) the generic placeholder is modified by functional language (i.e. “configured to” ); and (C) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The limitations in claim 8 “adapter module is configured to complile”meets the 3-prong test because: (A) it uses a term (" “module” ) used as a substitute for "means" that is a generic placeholder for performing the claimed function; (B) the generic placeholder is modified by functional language (i.e. “configured to” ); and (C) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Therefore, the limitation in claim 7 and 8  are 35 U.S.C. 112 (f) limitations.

11.	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the
corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharayya (Pub No: US 2020/0099,584 A1) in view of Nabeesa et al. (Pub No: US 2020/0314115 A1).

Regarding claim 1. Bhattacharayya teaches a method for generating a hybrid BMC (baseboard management controller) system (Bhattacharayya [0008] and [0009] baseboard management controller (BMC), to other BMCs in a network) , the method comprising: selecting, among a plurality of BMCs, one BMC to be a host BMC ( Bhattacharayya [0031] BMC 151 collects the HELLOBMCACK replies at 225 and, at 230, verifies its compatibility with BMCs 152, 153. Compatibility verification, and thus selection as a master ); selecting, among the plurality of BMCs, another BMC to be a client BMC, wherein the client BMC uses a first communication protocol different from a second communication protocol used by the host BMC, the client BMC being configured to perform a first task (Bhattacharayya [0010], [0012] and, [0037] an application layer protocol interpreted as a first communication protocol that interconnects respective baseboard management controllers (BMCs) of individual servers in a datacenter, and Hello Protocol interpreted as second protocol that enables each BMC 150 to discover its compatible nodes for monitoring interpreted as first task and The HELLOREQUEST packet 235 carries the Elected Server PID, which indicates to the elected BMC 153, in this case, that it is now a BMC master with respect to BMC slave 151 ), and the host BMC being configured to perform a second task different from the first task (Bhattacharayya [0101] and [0107] first baseboard management controller (BMC), to other BMCs in a network, a first message indicating a desire to establish a master-slave relationship; receive a response from a second BMC from among the other BMCs, the response indicating an ability to function as a master in the master-slave relationship interpreted as first task; send, from the first BMC to the second BMC, a request for configuration information interpreted as second task) .
Bhattacharayya does not teach configuring an adapter module of the host BMC to interface with the client BMC through the first communication protocol and interface with the host BMC through a second communication protocol such that the host BMC performs the first task through the adapter module.
However Nabeesa teaches configuring an adapter module of the host BMC to interface with the client BMC through the first communication protocol and interface with the host BMC through a second communication protocol such that the host BMC performs the first task through the adapter module ( Nabeesa [ 0014 ] , [0015] and [0020] network interface 180 includes a network interface card (NIC) or host bus adapter (HBA) interconnect baseboard BMC client with host BMC 190 utilizes protocol or API for monitoring interpreted as first task and maintaining the system firmware includes a graphical user interface (GUI) GUI associated with BMC 190, an interface defined by the Distributed Management Taskforce (DMTF) (such as a Web Services Management (WS-MAN) interface, a Management Component Transport Protocol (MCTP) or, a Redfish interface), various vendor defined interfaces interpreted as first protocol, where TLS protocol, BMC 230 operates as the server side of the TLS protocol, and BMC agent 220 operates as the client side of the TLS protocol interpreted as a second communication protocol ) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bhattacharayya by incorporating the teachings of Nabeesa. Doing so manages, and maintains the elements of the information handling system by the communication of management information between various managing elements and the managed elements.

Regarding claim 2. Bhattacharayya and Nabeesa teach the method according to claim 1, and Nabeesa further teaches wherein the client BMC includes a first source code configured to perform the first task, and the host BMC includes a second source code configured to perform the second task, the method further comprising: obtaining, using the adapter module, the first source code from the
client BMC (Nabeesa [0015] execution of code by processors 102 and 104 and procedures that are implemented on the information handling system in response to the executed code from BMC interpreted as the first source code from the client BMC ); compiling, through the adapter module, the first source code (Nabeesa [0018] and [0020] Processing complex 210 represents the hardware, software, firmware, and other elements associated with the performance of the processing tasks associated with information handling system for executing machine-executable code); and 
installing, using the adapter module, compiled first source code on the host BMC (Nabeesa [0024] and [0028] BMC agent 220 is installed on information handling system using the code interpreted as compiled first source code on the host BMC )
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bhattacharayya by incorporating the teachings of Nabeesa. Doing so manages, and maintains the elements of the information handling system by the communication of management information between various managing elements and the managed elements.

Regarding claim 3. Bhattacharayya and Nabeesa teach the method according to claim 2, and Bhattacharayya further teaches wherein the emulated toolchain includes programming tools provided by the host BMC. ( Bhattacharayya [0087], [0088] and [0107] software for controlling the computer system 501, software may include, device drivers, operating systems, development tools, and applications software interpreted as emulated toolchain including programming tools where computer code may be any interpretable or executable code mechanism, including but not limited to scripts, interpretable programs, dynamic link libraries (DLLs), Java classes, and complete executable program for baseboard management controller (BMC) ).
Bhattacharayya does not teach obtaining, using the adapter module, a compilation information from the client BMC; and compiling the first source code using an emulated tool chain according to the compilation information of the client BMC


However Nabeesa teaches wherein the step of compiling the first source code comprises: obtaining, using the adapter module, a compilation information from the client BMC(Nabeesa [0015] execution of code by processors 102 and 104 and procedures that are implemented on the information handling system in response to the executed code from BMC interpreted as the first source code from the client BMC); and compiling the first source code using an emulated tool chain according to the compilation information of the client BMC(Nabeesa [0018] and [0020] Processing complex 210 represents the hardware, software, firmware, and other elements associated with the performance of the processing tasks associated with information handling system for executing machine-executable code), 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bhattacharayya by incorporating the teachings of Nabeesa. Doing so manages, and maintains the elements of the information handling system by the communication of management information between various managing elements and the managed elements.

Regarding claim 4. Bhattacharayya and Nabeesa teach the method according to claim 2, and Bhattacharayya further teaches comprising: compiling the second source code using a native toolchain of the host BMC compiling the first source code using an emulated tool chain according to the compilation information of the client BMC(Nabeesa [0015] execution of code by processors 102 and 104 and procedures that are implemented on the information handling system in response to the executed code from BMC interpreted as the first source code from the client BMC); and generating, using the host BMC, a BMC image file including compiled first source code and compiled second source code ( Nabeesa [0018] and [0020] Processing complex 210 represents the hardware, software, firmware, and other elements associated with the performance of the processing tasks associated with information handling system for executing machine-executable code), 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bhattacharayya by incorporating the teachings of Nabeesa. Doing so manages, and maintains the elements of the information handling system by the communication of management information between various managing elements and the managed elements.

Regarding claim 5. Bhattacharayya and Nabeesa teach the method according to claim 2, and Bhattacharayya further teaches comprising: obtaining, using the adapter module, a runtime information associated with the first task from the client BMC; and configuring, using the adapter module, an emulated runtime environment on the host BMC according to the runtime information, wherein the emulated runtime environment is for the compiled first source code to be executed in( Bhattacharayya [0051] , [0087], [0088] and [0107] predefined period of time from a master software for controlling the computer system interpreted as emulated runtime environment for the compiled first source code, where software may include, device drivers, operating systems, development tools, and applications software interpreted as emulated toolchain including programming tools where computer code may be any interpretable or executable code mechanism, including but not limited to scripts, interpretable programs, dynamic link libraries (DLLs), Java classes, and complete executable program for baseboard management controller (BMC)). 

Regarding claim 6. Bhattacharayya and Nabeesa teach the method according to claim 5, and Bhattacharayya further teaches comprising: compiling, using a native toolchain of the host BMC, the second source code; generating, using the host BMC, a BMC image file including compiled first source code and compiled second source code(Nabeesa [0018] and [0020] Processing complex 210 represents the hardware, software, firmware, and other elements associated with the performance of the processing tasks associated with information handling system for executing machine-executable code); and executing the BMC image file on the host BMC to perform the first task and the second task, wherein the compiled first source code is executed on the emulated runtime environment, and the compiled second source code is executed on a native runtime environment of the host BMC ( Bhattacharayya [0087], [0088] and [0107] software for controlling the computer system 501, software may include, but is not limited to, device drivers, operating systems, development tools, and applications software interpreted as emulated toolchain including programming tools where computer code may be any interpretable or executable code mechanism, including but not limited to scripts, interpretable programs, dynamic link libraries (DLLs), Java classes, and complete executable program for baseboard management controller (BMC) ).

Regarding claim 7. Bhattacharayya teaches hybrid baseboard management controller (BMC) system, comprising: a host BMC, including a second source code configured to perform a second task (Bhattacharayya [0010], [0012] and, [0037] an application layer protocol interpreted as a first communication protocol that interconnects respective baseboard management controllers (BMCs) of individual servers in a datacenter, and Hello Protocol interpreted as second protocol that enables each BMC 150 to discover its compatible nodes and The HELLOREQUEST packet 235 carries the Elected Server PID, which indicates to the elected BMC 153, in this case, that it is now a BMC master with respect to BMC slave 151 ); and an adapter module of the host BMC, including a first source code of a client BMC configured to perform a first task (Bhattacharayya [0101] and [0107] first baseboard management controller (BMC), to other BMCs in a network, a first message indicating a desire to establish a master-slave relationship; receive a response from a second BMC from among the other BMCs, the response indicating an ability to function as a master in the master-slave relationship interpreted as first task; send, from the first BMC to the second BMC, a request for configuration information interpreted as second task), 
Bhattacharayya does not teach wherein the adapter module is configured to interface with the client BMC through a first communication protocol and interfacing with the host BMC through a second communication protocol such that the host BMC performs the first task through the adapter.
However Nabeesa teaches wherein the adapter module is configured to interface with the client BMC through a first communication protocol and interfacing with the host BMC through a second communication protocol such that the host BMC performs the first task through the adapter( Nabeesa [ 0014 ] , [0015] and [0020] network interface 180 includes a network interface card (NIC) or host bus adapter (HBA) interconnect baseboard BMC client with host BMC 190 utilizes protocol or API for monitoring and maintaining the system firmware includes a graphical user interface (GUI) GUI associated with BMC 190, an interface defined by the Distributed Management Taskforce (DMTF) (such as a Web Services Management (WS-MAN) interface, a Management Component Transport Protocol (MCTP) or, a Redfish interface), various vendor defined interfaces interpreted as first protocol, where TLS protocol, BMC 230 operates as the server side of the TLS protocol, and BMC agent 220 operates as the client side of the TLS protocol interpreted as a second communication protocol) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bhattacharayya by incorporating the teachings of Nabeesa. Doing so manages, and maintains the elements of the information handling system by the communication of management information between various managing elements and the managed elements.

Regarding claim 8. Bhattacharayya and Nabeesa teach the hybrid BMC system according to claim 7, and Bhattacharayya further teaches wherein the adapter module is configured to compile the first source code using an emulated 
toolchain according to a compilation information obtained from the client BMC, the emulated toolchain including programming tools of the host BMC ( Bhattacharayya [0087], [0088] and [0107] software for controlling the computer system 501, software may include, but is not limited to, device drivers, operating systems, development tools, and applications software interpreted as emulated toolchain including programming tools where computer code may be any interpretable or executable code mechanism, including but not limited to scripts, interpretable programs, dynamic link libraries (DLLs), Java classes, and complete executable program for baseboard management controller (BMC) )

Regarding claim 9. Bhattacharayya and Nabeesa teach the hybrid BMC system according to claim 8, and Bhattacharayya further teaches comprising an emulated runtime environment for the compiled first source code to be executed in, the emulated runtime environment being configured by the adapter module according to a runtime information associated with the first task obtained from the client BMC ( Bhattacharayya [0051] , [0087], [0088] and [0107] predefined period of time from a master software for controlling the computer system interpreted as emulated runtime environment for the compiled first source code, where software may include, device drivers, operating systems, development tools, and applications software interpreted as emulated toolchain including programming tools where computer code may be any interpretable or executable code mechanism, including but not limited to scripts, interpretable programs, dynamic link libraries (DLLs), Java classes, and complete executable program for baseboard management controller (BMC)).

Regarding claim 10. Bhattacharayya and Nabeesa teach the hybrid BMC system according to claim 8, and Bhattacharayya further teaches comprising a BMC image file including compiled first source code and compiled second source code, wherein the compiled second source code is compiled by a native toolchain of the host BMC( Bhattacharayya [0087], [0088] and [0107] software for controlling the computer system 501, software may include, but is not limited to, device drivers, operating systems, development tools, and applications software interpreted as emulated toolchain including programming tools where computer code may be any interpretable or executable code mechanism, including but not limited to scripts, interpretable programs, dynamic link libraries (DLLs), Java classes, and complete executable program for baseboard management controller (BMC) ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.K/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455